DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification cites Application 16/270,578 without referring to the US Patent it matured into. The first paragraph should be amended to reflect that Application 16/270,578 is now US Patent No. 11,162,378.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 respectively of U.S. Patent No. 11,162,378. 
Although the claims at issue are not identical, they are not patentably distinct from one another.
The application claims are broader in at least one aspect. 
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  



For claim 1:
Patent claim 2
Application claim 1
1. A turbine apparatus comprising: a stator; a rotor rotatably installed in the stator; a compressor receiving a rotational force from the rotor to compress air; a combustor mixing fuel with the air compressed in the compressor and igniting a fuel-air mixture to generate a combustion gas; a turbine rotating the rotor using a rotational force from the combustion gas generated in the combustor; and a sealing mechanism provided to prevent air or combustion gas from leaking between the stator and the rotor, wherein the sealing mechanism is brought into contact with the rotor when the rotor is stopped, and the sealing mechanism is spaced apart from the rotor by a predetermined gap when the rotor is rotated, wherein the sealing mechanism includes a seal pad, a hemi-spherical shape, and wherein the groove comprises a plurality of grooves, and the plurality of grooves are formed symmetrically with respect to a center of the seal pad along a rotation direction of the rotor.
2. The turbine apparatus of claim 1, wherein the sealing mechanism includes: a casing coupled to the stator and having a chamber opened toward the rotor; the seal pad accommodated in the chamber so as to be reciprocable in a rotationally radial direction of the rotor; and a spring applying an elastic force to the seal pad in a direction in which the seal pad approaches the rotor.

A turbine apparatus comprising: a stator; 5a rotor rotatably installed in the stator; a compressor receiving a rotational force from the rotor to compress air; a combustor mixing fuel with the air compressed in the compressor and igniting a fuel-air mixture to generate a combustion gas; a turbine rotating the rotor using a rotational force from the combustion gas generated 10in the combustor; and a sealing mechanism provided to prevent air or combustion gas from leaking between the stator and the rotor, wherein the sealing mechanism includes: a casing coupled to the stator and having a chamber opened toward the rotor; 15a seal pad accommodated in the chamber so as to be reciprocable in a rotationally radial direction of the rotor; and a spring applying an elastic force to the seal pad in a direction in which the seal pad approaches the rotor, wherein the seal pad includes an inner circumferential surface facing the rotor, and 20wherein the inner circumferential surface of the seal pad is provided with an engraved groove, wherein the sealing mechanism is brought into contact with the rotor when the rotor is stopped, and the sealing mechanism is spaced apart from the rotor by a predetermined gap under a hydrodynamic load generated in the groove when the rotor is rotated.


Thus, it is apparent, for the broadening aspect, that patent claim 2 includes features that are not in application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by patent claim 2, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 2 with respect to the broadening aspect.
Regarding the dependent claims 2, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 the limitations are contained in patent claims patent claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15 and 16 respectively.
Claim 20 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, of U.S. Patent No. 11,162,378 in view of Hogg et al. (US 2005/0206087 A1).
Although the claims at issue are not identical, they are not patentably distinct from one another.
The application claims are broader in at least one aspect and also recites additional feature.
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  

Patent claim 2
Application claim 20
1. A turbine apparatus comprising: a stator; a rotor rotatably installed in the stator; a compressor receiving a rotational force from the rotor to compress air; a combustor mixing fuel with the air compressed in the compressor and igniting a fuel-air mixture to generate a combustion gas; a turbine rotating the rotor using a rotational force from the combustion gas generated in the combustor; and a sealing mechanism provided to prevent air or combustion gas from leaking between the stator and the rotor, wherein the sealing mechanism is brought into contact with the rotor when the rotor is stopped, and the sealing mechanism is spaced apart from the rotor by a predetermined gap when the rotor is rotated, wherein the sealing mechanism includes a seal pad, a hemi-spherical shape, and wherein the groove comprises a plurality of grooves, and the plurality of grooves are formed symmetrically with respect to a center of the seal pad along a rotation direction of the rotor.
2. The turbine apparatus of claim 1, wherein the sealing mechanism includes: a casing coupled to the stator and having a chamber opened toward the rotor; the seal pad accommodated in the chamber so as to be reciprocable in a rotationally radial direction of the rotor; and a spring applying an elastic force to the seal pad in a direction in which the seal pad approaches the rotor.

A turbine apparatus comprising: a stator; 5a rotor rotatably installed in the stator; a nozzle spraying steam; a bucket rotating the rotor using a rotational force from the steam injected from the nozzle; a sealing mechanism provided to prevent air or combustion gas from leaking between 10the stator and the rotor, wherein the sealing mechanism includes: a casing coupled to the stator and having a chamber opened toward the rotor; a seal pad accommodated in the chamber so as to be reciprocable in a rotationally radial direction of the rotor; and 15a spring applying an elastic force to the seal pad in a direction in which the seal pad approaches the rotor, wherein the seal pad includes an inner circumferential surface facing the rotor, and wherein the inner circumferential surface of the seal pad is provided with an engraved groove, 20wherein the sealing mechanism is brought into contact with the rotor when the rotor is stopped, and the sealing mechanism is spaced apart from the rotor by a predetermined gap under a hydrodynamic load generated in the groove when the rotor is rotated.



Thus, it is apparent, for the broadening aspect, that patent claim 2 includes features that are not in application claim 20.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 20 is anticipated by patent claim 2, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 20 is obvious over patent claim 2 with respect to the broadening aspect.
With respect to the additional features recited in application claim 1, patent claim 20 fails to recite a nozzle spraying steam.
However, Hogg et al. teaches a turbine apparatus comprising:
 a stator (2); a rotor (3) rotatably installed in the stator (Fig. 3; para. 0021);
a nozzle (13) spraying steam  (Fig. 3; para. 0021);
a bucket (14) rotating the rotor  using a rotational force of the steam injected from the nozzle (Fig. 3; para. 0021); 
 a sealing mechanism (17) provided to prevent air from leaking between the rotor and the stator (Figs. 3-5; paras. 0021-0022).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a nozzle spraying a steam in patent claim 20 in order to configure the apparatus as steam turbine.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites: “to prevent air or combustion gas from leaking between the stator and the rotor”. It is unclear how the turbine apparatus of claim 20 which also recites a “nozzle spraying steam” meaning the apparatus is a steam turbine (which also means it does not have a combustor) would also contain combustion gases. Applicant appears to claim both a steam turbine and a gas turbine engine at the same time. The metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 2013/0142628 A1) hereinafter Sheng in view of Ali et al. (US 8,794,918) hereinafter Ali.
Regarding claim 1, Sheng teaches an apparatus comprising:
 a housing (110) (para. 007; Fig. 1)
 a rotor (210) rotatably installed in the housing (Fig. 1);
a sealing mechanism (200)  provided to prevent air or combustion gases leakage between the stator and the rotor (para. 0013), 
wherein the sealing mechanism includes:
a casing (320) coupled to the stator and having a chamber (Sheng annotated FIG. 3 below),
a seal pad (Sheng, annotated FIG. 3 below) accommodated in the chamber so as to be reciprocable in a rotationally radial direction; and
a spring (340) applying an elastic force to the seal pad in a direction in which the sealing pad approaches the rotor (Fig. 3, para. 0036);
wherein the sealing pad includes an inner circumferential surface facing the rotor (Fig. 3), wherein the inner circumferential surface of the seal is provided with an engraved groove (Sheng annotated FIG. 3 below); 
wherein the sealing mechanism is spaced from the rotor by a predetermined gap under a hydrodynamic load generated by the groove when the rotor is rotated (see clearance between rotor 210 and seal pad).

    PNG
    media_image1.png
    580
    849
    media_image1.png
    Greyscale

Sheng does not specifically teach: a compressor receiving a rotational force from the rotor to compress air; a combustor mixing fuel with the air in the compressor and igniting a fuel-air mixture to generate combustion gas; a turbine rotating the rotor using a rotational force from the combustion gas generated in the combustor; and wherein the sealing device is brought into contact with the rotor when the rotor is stopped.
However, Ali teaches a turbine apparatus (10) comprising:
a housing (42) (Fig. 2);
a rotor (22) rotatably installed in the stator (Col. 2, lines 13-32; Fig. 1);
a compressor (24) receiving a rotational force from the rotor to compress air (Col. 2, lines 13-32; Fig. 1);
a combustor (16) mixing fuel with the air compressed in the compressor and igniting a fuel-air mixture to generate a combustion gas (Col. 2, lines 13-32; Fig. 1);
a turbine (18) rotating the rotor (22) using a rotational force from the combustion gas generated in the combustor (Col. 2, lines 13-32; Fig. 1);
and a sealing mechanism (40) provided to prevent air or combustion gas from leaking between the stator and the rotor (Col. 4, lines 49-60),
wherein the sealing mechanism is brought into contact with the rotor when the rotor is stopped, and the sealing mechanism is spaced from the rotor by a predetermined gap when the rotor is rotated (Figs. 5-6; Col. 6, lines 3-40).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to provide the sealing mechanism of Sheng in a gas turbine engine in order to prevent combustion gas from leaking between the stator and the rotor.
Claim 20 as far as definite and understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 2005/0206087 A1) hereinafter Hogg in view of Ali.
Hogg teaches a turbine apparatus comprising:
 a stator (2); a rotor (3) rotatably installed in the stator (Fig. 3; para. 0021);
a nozzle (13) spraying steam  (Fig. 3; para. 0021);
a bucket (14) rotating the rotor  using a rotational force of the steam injected from the nozzle (Fig. 3; para. 0021); 
 a sealing mechanism (17) provided to prevent air from leaking between the rotor and the stator (Figs. 3-5; paras. 0021-0022),
wherein the sealing mechanism includes:
a casing coupled to the stator and having a chamber opened towards the rotor (Hogg, annotated FIG. 2 below),
a seal pad (6) accommodated in the chamber so as to be reciprocable in a rotationally radial direction of the rotor (Fig. 2); and 
a spring (Hogg, annotated FIG. 2 below) applying an elastic force to the seal pad in a direction in which the seal pad approaches the rotor (Fig. 2),
wherein the seal pad includes an inner circumferential surface facing the rotor (Fig. 2), and wherein the inner circumferential surface of the seal pad is provided with an engraved groove (Hogg, annotated FIG. 2 below),
wherein the sealing mechanism is spaced apart from the rotor by a predetermined gap under a hydrodynamic load generated in the groove (Fig. 2).


	
    PNG
    media_image2.png
    594
    851
    media_image2.png
    Greyscale


Hogg does not explicitly state the sealing mechanism is brought into contact with the rotor when the rotor is stopped.
However, Ali teaches Ali teaches a turbine apparatus (10) comprising:
a housing (42) (Fig. 2);
a rotor (22) rotatably installed in the stator (Col. 2, lines 13-32; Fig. 1);
and a sealing mechanism (40) provided to prevent air or combustion gas from leaking between the stator and the rotor (Col. 4, lines 49-60),
wherein the sealing mechanism is brought into contact with the rotor when the rotor is stopped, and the sealing mechanism is spaced from the rotor by a predetermined gap when the rotor is rotated (Figs. 5-6; Col. 6, lines 3-40).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to provide the configure the seal mechanism such that the sealing mechanism is brought into contact with the rotor when the rotor is stopped as taught by Ali in order to regulate the leakage flow and increase turbine efficiency.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is found to define over the prior art in that although the prior discloses the engraved groove comprising a plurality of grooves, it fails to disclose the plurality of grooves arranged along the rotational direction of the rotor and it not obvious to modify the grooves which are arranged axially along the rotor to arrive at the claimed invention. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2012/0027582 A1 is cited for teaching a turbine apparatus comprising a sealing mechanism with a casing a seal pad and the seal pad located in a chamber of the casing.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/Christopher Verdier/Primary Examiner, Art Unit 3745